 1   Grant L. Cartwright, Esq. (AZ Bar No. 030780)
     Andrew A. Harnisch, Esq. (AZ Bar No. 014957
 2   MAY, POTENZA, BARAN & GILLESPIE, P.C.
     201 N. Central Avenue, Suite 2200
 3   Phoenix, AZ 85004-0608
     Telephone: (602) 252-1900
 4   Facsimile: (602) 252-1114
     E-mail:      gcartwright@maypotenza.com
 5                aharnisch@maypotenza.com
     Proposed Counsel for Debtor
 6
 7
                             UNITED STATES BANKRUPTCY COURT
 8                                 DISTRICT OF ARIZONA
      In re:                                         Chapter 11 Proceedings
 9
      ARCTIC CATERING, INC.                                     Case No. 2:18-bk-13118-EPB
10
                            Debtor.
11                                                     NOTICE OF LODGING STIPULATED
12                                                     ORDER ALLOWING
                                                       ADMINISTRATIVE PRIORITY
13                                                     CLAIM OF FOOD SERVICES
14                                                     AMERICA, INC.

15             NOTICE IS HEREBY GIVEN, pursuant to Local Bankruptcy Rule 9022-1(b), that
16   Counsel for Arctic Catering, Inc. (“Debtor”), has lodged with the Court its form Stipulated
17   Order Allowing Administrative Priority Claim of Food Services of America, Inc. The form of
18   Order is attached hereto as Exhibit “1” and incorporated herein by this reference.
19
                                               Respectfully submitted,
20
                                               MAY, POTENZA, BARAN & GILLESPIE, P.C.
21
                                               By /s/ Grant L. Cartwright         #030780
22                                               Grant L. Cartwright
                                                 Attorneys for Debtors
23
24
25
26



                                             -1-
     Case 2:18-bk-13118-EPB      Doc 109 Filed 01/24/19 Entered 01/24/19 11:57:55           Desc
                                  Main Document    Page 1 of 3
                                             EXHIBIT 1



   1         Michael R. King #005903
             Kevin J. Blakley #010777
   2     GAMMAGE & BURNHAM, P.L.C.
        TWO NORTH CENTRAL AVENUE, 15TH FLOOR
   3           PHOENIX, AZ 85004
             TELEPHONE (602) 256-0566
   4       EMAIL: KBLAKLEY@GBLAW.COM
       Attorneys for Food Services of America, Inc.
   5
                                    UNITED STATES BANKRUPTCY COURT
   6
                                          DISTRICT OF ARIZONA
   7

   8
                                                      Case No. 2:18-bk-13118-EPB
       In re:
   9                                                  Chapter 11
       ARCTIC CATERING, INC.,
  10                                                  STIPULATED ORDER ALLOWING
                          Debtor.                     ADMINISTRATIVE PRIORITY CLAIM OF
  11                                                  FOOD SERVICES OF AMERICA, INC.
  12

  13

  14

  15            Upon consideration of Food Services of America’s Application for Allowance and
  16   Payment of Claim for Administrative Expenses filed on November 20, 2018 [Doc. 57] (the
  17   “Application”) and the Debtor’s Objection to Food Service of America’s Application for
  18   Allowance and Payment of Administrative Expenses filed on December 12, 2018 [Doc 90],
  19   no other objections to the Application having been filed, and good cause appearing,
  20            IT IS HEREBY ORDERED allowing Food Services of America’s administrative
  21   priority claim in the amount of $91,729.10 pursuant to 11 U.S.C. § 503(b)(9) (the “FSA
  22   Administrative Claim”).
  23            IT IS HEREBY FURTHER ORDERED that the FSA Administrative Claim is
  24   subordinate to any super-priority claim of Liquid Capital Exchange, Inc. pursuant to the
  25   Interim Order Granting Emergency Motion For Order Approving Post-Petition Factoring
  26   Agreement pursuant to 11 U.S.C. 363 and 364 [Dkt. #99] and any subsequent Final Order
  27   entered by the Court.
  28                                    DATED AND SIGNED ABOVE
       7005.4.1327162.1


Case 2:18-bk-13118-EPB          Doc 109 Filed 01/24/19 Entered 01/24/19 11:57:55        Desc
                                 Main Document    Page 2 of 3
   1   APPROVED AS TO FORM AND CONTENT BY:
   2   MAY POTENZA BARAN & GILLESPIE, P.C.
   3   Grant L. Cartwright
       Andrew A. Harnisch
   4   201 N. Central Avenue, Suite 2200
       Phoenix, Arizona 85004-0608
   5   Attorneys for Debtor
   6

   7   GAMMAGE & BURNHAM, P.L.C.
   8   Michael R. King
       Kevin J. Blakley
   9   Two N. Central Ave., 15th Floor
       Phoenix, AZ 85004
  10   Attorneys for Food Services of America, Inc.
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                      2
       7005.4.1327162.1
Case 2:18-bk-13118-EPB      Doc 109 Filed 01/24/19 Entered 01/24/19 11:57:55   Desc
                             Main Document    Page 3 of 3
